Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Application No. 13/453,095 filed on 23 April 2012. The response filed 2 February 2021 amends claim 1, cancels claims 3, 9-22, and 24-30, and presents arguments is hereby acknowledged. 	Claims 1, 2, 4-8, 23, and 31 are presented for examination.

Response to Arguments
The response filed 2 February 2021 addresses the 35 U.S.C. 112 rejections made on the 10 December 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the 112(a)/1st against the “assigning exclusive connection to the communications network to the at least one node having a master function to an identified network port in the shared socket database” limitation, Applicant cancelled the claims. These amendments are persuasive. Regarding the 112(b)/2nd against the “assigning exclusive connection to the communications network to the at least one node having a master function to an identified network port in the shared socket database” limitation, Applicant cancelled the claims. These amendments are persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Jay Wahlquist (Reg. No. 55, 705) on 26 February 2021.

Please amend Claim 31 as follows:

, wherein each of the plurality of nodes has a same Media Access Control (MAC) address, a same Internet Protocol (IP) address, and a same Virtual Local Area Network (VLAN) address such that each incoming data transmission is sent to all of the plurality of nodes;  	individually querying, by each respective node of the plurality of nodes, a shared socket database coupled to the plurality of nodes via sideband connectivity to determine if a socket designated by the IP source address, the IP destination address, the source port number, and the destination port number of the received network packet is bound to the respective node;  	in response to determining that the socket is bound to the respective node, processing the received network packet in the respective node, wherein the responsible worker node is assigned exclusive connection to the communications network from an identified network port corresponding to the responsible worker node in the shared socket database;  	in response to determining that the socket is not bound to the respective node, determining if the respective node is assigned a master function, wherein the master function is assigned to at least one of the plurality of nodes and the other nodes in the plurality of nodes not assigned the master function are worker nodes; 



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter in claims 1 and 23:   	The primary reason for the allowance of the claims is the inclusion of the limitations: "providing a shared socket database for linking network connection port identifiers for each of a common shared set of network port identifiers for respective connection to each of said plurality of nodes, wherein each of the plurality of nodes has a same Media Access Control (MAC) address, a same Internet Protocol (IP) address, and a same Virtual Local Area Network (VLAN) address such that each incoming data transmission is sent to all of the plurality of nodes; wherein each of the nodes is connected to the shared socket database via sideband connectivity" and "in response to one of the worker nodes determining that it is responsible for the respective incoming data transmission, processing the respective incoming data transmission in the responsible worker node, wherein the responsible worker node is assigned exclusive connection to the communications network from an identified network port corresponding to the responsible worker node in the shared socket database," presented in all the independent claims and not found in the prior art references. 	For instance, US PGPUB 2010/0162036 A1 to Linden et al discloses a cluster of network devices that self-monitor. However, Linden fails to explicitly disclose “providing a shared socket database for linking network connection port identifiers,” “wherein each of the nodes is connected to the shared socket database via sideband connectivity,” and “wherein the responsible worker node is assigned exclusive connection to the 

The Linden/Ayanam/Cummings system fails to disclose “wherein the responsible worker node is assigned exclusive connection to the communications network from an identified network port corresponding to the responsible worker node in the shared socket database.”




The following is a statement of reasons for the indication of allowable subject matter in claim 31:   	The primary reason for the allowance of the claims is the inclusion of the limitations: "identifying, at each respective node of the plurality of nodes, an internet protocol (IP) source address, an IP destination address, a source port number, and a destination port number for the received network packet, wherein each of the plurality of nodes has a same Media Access Control (MAC) address, a same Internet Protocol (IP) address, and a same Virtual Local Area Network (VLAN) address such that each incoming data transmission is sent to all of the plurality of nodes; individually querying, by each respective node of the plurality of nodes, a shared socket database coupled to the plurality of nodes via sideband connectivity" and "in response to determining that the socket is bound to the respective node, processing the received network packet in the respective node, wherein the responsible worker node is assigned exclusive connection to the communications network from an identified network port corresponding to the responsible worker node in the shared socket database," presented in all the independent claims and not found in the prior art references. 	For instance, US PGPUB 2010/0162036 A1 to Linden et al discloses a cluster of network devices that self-monitor. However, Linden fails to explicitly disclose “wherein each of the plurality of nodes has a same Media Access Control (MAC) address, a same Internet Protocol (IP) address, and a same Virtual Local Area Network (VLAN) address such that each incoming data transmission is sent to all of the plurality of nodes,” “individually querying, by each respective node of the plurality of nodes, a shared socket database coupled to the plurality of nodes via sideband connectivity,” and 

The Linden/Ayanam/Cummings system fails to disclose “wherein the responsible worker node is assigned exclusive connection to the communications network from an identified network port corresponding to the responsible worker node in the shared socket database.”
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 23, and 31 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459